Citation Nr: 0102592	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to additional improved pension benefits based 
upon unreimbursed medical expenses effective March 1, 1999.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel










INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from an April 1999 decision letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which awarded the 
maximum benefit available to the veteran for a nonservice-
connected pension benefits at the housebound rate.  The 
veteran has appealed that decision.  The veteran performed 
active duty from February 1941 to April 1942 and from April 
1945 to July 1946.  He was a prisoner of war in April 1942. 
He was found to be permanently and totally disabled, 
effective in December 1975.


FINDINGS OF FACT

1.  The veteran is receiving nonservice connected pension 
benefits under the improved disability pension scheme at the 
housebound rate with a spouse.

2.  Effective March 1, 1999, the veteran is receiving the 
maximum monetary benefit available for the improved 
disability pension at the housebound rate with a spouse.


CONCLUSION OF LAW

Further monetary payments are not payable to the veteran for 
improved disability pension at the housebound rate with one 
spouse effective March 1, 1999.  
63 Fed.Reg. 72347 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute.  In an August 1996 
rating decision, the RO granted improved disability pension 
benefits (nonservice-connected pension benefits) at the 
housebound rate.  More recently, a July 1998 Board decision 
denied improved disability pension benefits at the aid and 
attendance rate.

In February 1999, the RO received an Improved Pension 
Eligibility Verification Report from the veteran, indicating 
that he lived with his wife, but did not have dependent 
children.  The veteran reported no income from employment or 
other sources, but did report some 11,000 Philippine Pesos in 
medical expenses.  In April 1999 correspondence, the RO 
informed the veteran that he was to receive US$1,120 in 
monthly pension benefits, effective March 1999.  Under 
separate cover, another April 1999 letter informed the 
veteran that while medical expenses may be deducted from 
countable income for VA pension purposes, his countable 
income was in fact US$0 per year, and that he was receiving 
the maximum benefit payable.  The veteran has appealed the RO 
decision.

Effective December 1, 1998, the maximum annual rate for 
improved disability pension for a veteran with a spouse, but 
no dependent children, was US$13,448.  63 Fed.Reg. 72347 
(1998).  Dividing the maximum annual rate of US$13,448 by 12 
months, and rounding down to the whole dollar, leads to a 
monthly payment of US$1,120 for a veteran with a spouse at 
the housebound rate.  This is the amount that the RO has 
determined is due the veteran.

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].  In light of the above, the Board 
finds no legal basis upon which to grant an increased 
monetary benefit, as the veteran is receiving the maximum 
monetary benefit available.  As such, the appeal is denied.

ORDER

Entitlement to additional monetary payments for an improved 
disability payment is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

